 Case 4:13-cv-00151-RCC Document 135 Filed 04/23/20 Page 1 of 4



Steven Sugarman
New Mexico Bar No. 5717
appearing pro hac vice
347 County Road 55A
Cerrillos, New Mexico 87010
(505) 672-5082
stevensugarman@hotmail.com

Attorney for WildEarth Guardians



                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ARIZONA

                                    TUCSON DIVISION

WILDEARTH GUARDIANS,                   )
                                       )
      Plaintiff,                       )
                                       )                      No. 13-151-RCC
vs.                                    )
                                       )                      SECOND
UNITED STATES FISH AND WILDLIFE        )                 JOINT STATUS REPORT
SERVICE and UNITED STATES FOREST       )
SERVICE,                               )
                                       )
      Defendants.                      )
_______________________________________)



       The parties to this action hereby provide the Court with a Second Joint Status

Report as to their efforts to conclude this lawsuit.

       As the undersigned previously reported to the Court in their previous Joint Status

Report, principals of two of the parties to this lawsuit – the Executive Director of Plaintiff

WildEarth Guardians and the Acting Regional Forester of Defendant U.S. Forest Service
 Case 4:13-cv-00151-RCC Document 135 Filed 04/23/20 Page 2 of 4



with responsibility for Arizona and New Mexico National Forests – are now engaged in

direct party-to-party discussions and negotiations relating to the subject matter of this

litigation. These discussions are continuing, and are being supported by individuals from

their respective staffs who are engaged in parallel discussions and negotiations.

         The parties will provide the Court with an additional status report in 30 days as to

the status of their discussions and negotiations.

                  Dated: April 23, 2020.



                                             Respectfully submitted,


                                                    /s/ Steven Sugarman
                                             Steven Sugarman
                                             347 County Road 55A
                                             Cerrillos, New Mexico 87010
                                             (505) 672-5082
                                             stevensugarman@hotmail.com



                                             JEAN E. WILLIAMS,
                                             Deputy Assistant Attorney General
                                             SETH M. BARSKY, Section Chief
                                             S. JAY GOVINDAN,
                                             Assistant Section Chief

                                             /s/ Rickey D. Turner, Jr.
                                             RICKEY D. TURNER, JR.
                                             Senior Attorney
                                             U.S. Department of Justice
                                             Env’t & Natural Resources Division

WildEarth Guardians v. U.S. Forest Service, et al.                           Second Joint Status Report
Civil No. 13-151-RCC                                                                            P age 2
 Case 4:13-cv-00151-RCC Document 135 Filed 04/23/20 Page 3 of 4



                                             Wildlife & Marine Resources Section
                                             999 18th Street
                                             South Terrace, Suite 370
                                             Denver, CO 80202
                                             Telephone: (303) 844-1373




WildEarth Guardians v. U.S. Forest Service, et al.                          Second Joint Status Report
Civil No. 13-151-RCC                                                                           P age 3
 Case 4:13-cv-00151-RCC Document 135 Filed 04/23/20 Page 4 of 4




                                     CERTIFICATE OF SERVICE



         I hereby certify that on April 23, 2020, I electronically filed the foregoing

SECOND JOINT STATUS REPORT with the Clerk of the Court via the CM/ECF

system, which will send notification of such to the attorneys of record.




                                                       /s/ Steven Sugarman
                                                     Steven Sugarman




WildEarth Guardians v. U.S. Forest Service, et al.                           Second Joint Status Report
Civil No. 13-151-RCC                                                                            P age 4
